Citation Nr: 1019541	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for skin conditions, to 
include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In pertinent part of that rating 
decision, the RO declined to reopen a claim for service 
connection for skin conditions, to include as due to Agent 
Orange exposure.  The Veteran appealed.  

The Veteran testified in an August 2007 hearing before the 
undersigned Veterans Law Judge and the Board issued a 
November 2007 remand order for additional notice.  

The Veteran's claim was subsequently reopened in a September 
2009 Board decision, but the merits of the claim were 
remanded to the Agency of Original Jurisdiction.  In its 
September 2009 remand directives, the Board instructed the 
AOJ to obtain a VA examination and any outstanding records of 
pertinent medical treatment.  Subsequently, the Appeals 
Management Center (AMC) associated the outstanding VA 
treatment records with the claims file and scheduled the 
Veteran for a December 2009 VA examination.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

The Board notes that it appears from the record that the 
Veteran has raised additional issues that have not yet been 
addressed by the AOJ.  These include a claim for a higher 
evaluation for diabetes mellitus, a claim for a higher 
evaluation for posttraumatic stress disorder, and a claim for 
total disability based on individual unemployability (TDIU).  
Since these issues have yet to be addressed by the AOJ, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current skin conditions were not shown in 
service, at separation, or within the first year after 
service. 

2.  The preponderance of the evidence is against a finding 
that the Veteran's current skin conditions are related to any 
aspect of his period of service, to include exposure to Agent 
Orange. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin 
condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the March 2002 RO decision in the matter, VA 
sent a letter to the Veteran in January 2002 that addressed 
some notice elements concerning his claim.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In a 
March 2006 notice letter, VA informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated 
several times, most recently in January 2010 and a 
supplemental statement of the case was provided to the 
Veteran then.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with medical examinations in March 1985, June 1991, 
August 2000, November 2006, and December 2009, in which the 
examiners identified any skin condition.  In the August 2000, 
November 2006 and December 2009 VA examination reports, the 
examiners discussed whether the diagnosed skin condition was 
etiologically related to the Veteran's service.  The Board 
finds that these examinations are adequate for adjudication 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background

The Veteran seeks service connection for a skin condition.  
Specifically, he asserts that his skin condition is related 
to his exposure to Agent Orange while he was stationed in 
Vietnam.  The record shows that VA has already conceded the 
Veteran's exposure to Agent Orange when it awarded service 
connection for diabetes mellitus on a presumptive basis. 

A review of the Veteran's service treatment records shows 
several complaints of skin rash with various conditions 
diagnosed.  Treatment records dated in November 1966, prior 
to the Veteran's service in Vietnam, show he complained of a 
rash on his penis, which was later diagnosed as lichen planus 
by a dermatologist.  In a March 1967 treatment record, the 
Veteran again complained of a rash on his penis.  The report 
of an April 1967 examination indicates the presence of a dry 
pruritic macular lesion on the penis.  The examiner noted 
that it was an acute dermatitis of unknown etiology.  The 
Veteran was again treated for complaints of a skin condition 
on his penis in September 1967.  The December 1967 separation 
examination report shows a normal clinical evaluation of the 
skin.  On an associated report of medical history, the 
Veteran checked the box marked "no" next to the question 
about a history of skin disease. 

The first post-service medical evidence of any complaints of 
a skin condition comes from the report of a March 1985 Agent 
Orange examination where the Veteran complained of skin 
irritation.  The Veteran reported a history of skin 
irritation for a period of five years.  The examiner did not 
diagnose the Veteran with any skin disorder.  

In June 1991, the Veteran underwent a VA examination.  The 
report of that examination shows the Veteran complained of 
intermittent pustules over his scalp, trunk, and extremities 
since leaving Vietnam.  The examiner noted that the Veteran's 
skin was normal, except for evidence of resolving 
folliculitis with post-inflammatory hyperpigmentation changes 
on the lower right leg.  The examiner diagnosed the Veteran 
with recurrent folliculitis of the scalp, extremities and 
trunk that spontaneously resolving without antibiotic therapy 
with subsequent post-inflammatory hyperpigmentation.  The 
examiner did not comment as to the likely etiology of the 
skin condition.

The Veteran was afforded another VA examination in August 
2000.  In that examination report, the examiner noted that 
the Veteran complained of intermittent itching for the past 
two years, occasional sores on his scalp, cracking skin on 
his knuckles, and occasional pus bumps on his legs.  The 
examiner observed that the Veteran's scalp was normal.  The 
examiner noted that there was marked xerosis on the knuckles, 
resolved folliculitis on the legs, and inter-ditigal tenia 
pedis.  The August 2000 examiner opined that the Veteran's 
diagnosed conditions were not related to his military 
service.  No further statement was provided in support of 
this conclusion. 

An April 2005 correspondence from Dr. J. D.V. at Medical 
Associates of the Shoals shows the Veteran has been treated 
for a continuous rash on his face and forehead.  A possible 
diagnosis of chlorance or acne rosacea was provided.  A 
specialized dermatologist evaluation was recommended.  

In November 2006, the Veteran was afforded his third VA 
examination in conjunction with his claim.  In that 
examination report, the examiner noted that the Veteran had 
recurrent episodes of pruritus on his scalp, which he treated 
with a topical therapy.  On physical examination, the 
examiner observed various manifestations of skin conditions.  
The examiner diagnosed the Veteran with melasma, seborrheic 
keratosis, folliculities on the back and shoulders, 
dermatophytosis, and pseudofolliculitis barbae.  The examiner 
ruled out a diagnosis of chlorance based on the physical 
examination.  He did not comment as to the likely etiology of 
the skin condition observed at the time of the examination.  

December 2007 and January 2009 correspondences from Dr. J. 
D.V. indicate a nexus between the Veteran's skin conditions 
and his exposure to Agent Orange during service.  In the 
December 2007 letter, Dr. J. D. V. stated that he was not a 
dermatologist, but he thought the Veteran's skin rash was as 
likely as not caused by his inservice herbicide exposure; 
however, he could not attest to such a finding as a medical 
expert.  Similarly, in the January 2009 letter, Dr. J. D. V. 
stated that it was his "medical opinion that [the Veteran's] 
skin condition is a result from Vietnam-agent orange."  No 
medical rational was provided in support of either of his 
statements.  

Collectively, the records of the Veteran's post-service 
treatment dated through to November 2009 show the Veteran has 
been treated for complaints of skin disorders on various 
parts of his body.  He has received other various diagnoses, 
including diagnoses of acne rosacea, tinea pedis, 
dermatophysitis, contact dermatitis, and eczema.  

In December 2009, the Veteran underwent another VA 
examination.  The examination report shows the Veteran 
identified his current skin problems as sores on his scalp, 
peeling of cuticles around his fingernails and dry skin on 
his legs.  The Veteran reported that he was not treated for 
these skin conditions in service, but he stated that these 
problems began after his discharged.  On physical 
examination, the examiner noted that there were no lesions on 
the Veteran's scalp, but there was one small comedon on the 
back of the head and some hyperpigmentation on near his 
forehead.  The Veteran had peeling cuticles on the fourth 
finger and there were patches of hyperigmented areas over his 
lower legs.  The Veteran was diagnosed with comedome on the 
scalp, paronychia of the fingernails, dry skin.  He was also 
diagnosed with contact dermatitis which had resolved.  

The December 2009 VA examiner opined that it was less likely 
than not that the Veteran's skin conditions were caused by or 
related to any aspect of his period of service, to include 
his exposure to Agent Orange.  It was noted that the Veteran 
was not treated for these skin conditions in service, and 
that on his December 1965 separation examination report his 
skin was evaluated as normal.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  
VA regulations provide presumptive service connection is 
warranted for skin conditions like chloracne or other 
acneform disease consistent with chloracne if it becomes  
manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii). 

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Initially, the Board notes that the Veteran does not have a 
current diagnosis of diagnosis of chloracne or other similar 
acneform diseases to warrant an award of presumptive service 
connection.  38 C.F.R. § 3.309(e).  There is no indication in 
the Veteran's service treatment records of any complaints, 
treatment or diagnosis of chloracne or other similar acneform 
diseases.  Dr. J. D. V. provided a possible diagnosis of 
chloracne in an April 2005 statement, but he noted that he 
did not have the required medical specialty to support his 
conclusion.  Moreover, a chloracne diagnosis was ruled out by 
the November 2006 VA examiner.  The Veteran is not entitled 
to presumptive service connection under 38 C.F.R. § 3.309(e), 
because he does not have a current diagnosis of chloracne or 
other similar acneform diseases that had manifested to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active service.  

Even though the Veteran is not entitled to presumptive 
service connection for his skin conditions, service 
connection may still be awarded on a direct basis.  The 
record shows that the Veteran has a current diagnosis of 
comedome on the scalp, paronychia of the fingernails, dry 
skin, and contact dermatitis.  See the report of the December 
2009 VA examination.  VA has conceded the Veteran was exposed 
to Agent Orange.  

The remaining question on appeal is whether the medical 
evidence of record is at least in approximate balance as to 
the question of whether the Veteran's current skin conditions 
are related to some aspect of his service, including due to 
Agent Orange exposure.  Here, the weight of the evidence is 
against such a finding. 

First, although the service treatment records show that the 
Veteran was treated for various skin conditions during 
service, these conditions were not shown to be chronic, and 
his skin was evaluated as normal at separation.  
Additionally, none of the diagnosed skin conditions reflected 
in the service treatment records is currently present.  
Moreover, the Veteran has reported that he did not receive 
treatment for his current skin condition until after he 
separated from service.  The record shows that the first 
medical evidence of any skin problems is not shown until the 
March 1985 Agent Orange examination, which comes more than 
seventeen years after his discharge from service.  The 
evidentiary gap between the Veteran's active service and the 
earliest medical evidence of a skin disorder does weigh 
against the Veteran's claim on a direct basis.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

Additionally, the record contains conflicting medical 
opinions on whether there is a possible relationship between 
the Veteran's current skin conditions and his period of 
active service.  The more probative opinions, however, rule 
out a positive connection to service.  

The record contains the opinions of three medical 
professional that address whether any of the Veteran's skin 
conditions are related to his service.  The August 2000 and 
December 2009 VA examiners opined that the Veteran's skin 
conditions were not related to his service.  The August 2000 
examiner, however, only provided a medical nexus opinion in 
regard to the xerosis on the knuckles, the resolved 
folliculitis on the legs, and the inter-ditigal tenia pedis.  
At the time of the August 2000 VA examination, there was no 
evidence of a skin disorder on the Veteran's scalp or 
fingers.  The December 2009 VA examiner concluded that the 
Veteran's current skin conditions on his scalp, fingers, and 
legs were not related to his service. 

In contrast, in both of his statements, Dr. J. D. V. opined 
that there was a
likely relationship between the Veteran's skin conditions and 
his inservice Agent Orange exposure. 

While the Board is not free to ignore the opinion of a 
treating physician, it is free to discount the probative 
value of that physician's statements.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  It is the Board's duty to assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The probative value of 
medical evidence is based on the medical expert's personal 
examination of the patient, the medical expert's knowledge 
and skill in analyzing the data, and the medical conclusion 
that he or she reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri, 4 Vet. App. at 470-71.

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the Veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993).  The Board finds it pertinent that Dr. J. D. V. 
stated that he was not a dermatologist and he could not 
attest to the certainty that the Veteran's skin condition was 
related to his inservice herbicide exposure.  See the 
statements contained in his December 2007 letter.  Although 
the qualifications of the August 2000 VA examiner are not 
clearly stated, and the December 2009 examiner was only a 
Nurse Practitioner, there are no qualifying statements 
contained in their reports that would limit the soundness of 
their opinions.  It is noted that the December 2009 VA 
examination report was co-signed by the Chief of Medicine. 

Additionally, the Board notes that Dr. J. D. V. did not have 
access to the Veteran's claims folder prior to formulate his 
opinion.  It is significant that Dr. J. D. V. was not able to 
review the findings and opinions contained in the previous VA 
examinations.  Conversely, the December 2009 VA examiner had 
full access to all the available evidence contained in the 
record, including the Dr. J. D. V.'s statements, when she 
concluded that the Veteran's various skin conditions were not 
in any way related to his service.  This is one sound reason 
for affording the December 2009 examiner's opinion greater 
weight than is afforded the opinions from Dr. J.D.V.  

Moreover, Dr.  J. D. V. did not provide any rational in 
support of his medical conclusion.  The Court has held on a 
number of occasions that a medical opinion that contains only 
data and a conclusion is of limited probative value.  The 
reasoned analysis that is used to support a medical opinion 
is where most of the probative value of a medical opinion 
comes from.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 
304 (2008).   Here, Dr. J. D. V. concluded with a positive 
nexus statement based apparently only on findings that the 
Veteran had a current skin condition and that he was exposed 
to herbicides during service.  In contrast, the December 2009 
VA examination report contains a full statement in support of 
the negative opinion provided.  

The Board finds that the medical opinions contained in the 
two VA examination reports, are more probative.  

In sum, the weight of the probative evidence is against a 
finding that the Veteran has a skin condition that is related 
to his service.  Even though the Board cannot ignore or 
disregard the medical conclusion from a medical professional, 
the Board is free to assess medical evidence and weigh the 
probative value of a physician's opinion.  See Willis v. 
Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  Here, the medical opinions in the two VA 
examination reports carry more weight than the statement from 
the private doctor that lacks supporting rationale.  As such, 
the preponderance of the medical evidence is against an award 
of service.   The benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The 
claim must be denied.  


ORDER

Entitlement to service connection for skin conditions is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


